Citation Nr: 0615644	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  94-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an initial disability evaluation higher 
than 10 percent for residuals of low back pain with 
compression fracture L1 and disc bulge L4-L5.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for chronic left shoulder tendonitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1975 to 
September 1990.   This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

In April 2002, the veteran testified at a videoconference 
that was presided by a Veterans Law Judge.  However, the 
Board no longer employs the judge who conducted the hearing.  

In March 2006, the veteran was sent a letter informing him 
that since the judge who conducted his travel board hearing 
was no longer employed by the Board, he would have the right 
to another hearing.   

In May 2006, the veteran's response was received at the Board 
in which he unequivocally expressed his desire to attend a 
hearing before a Veterans Law Judge at the RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:   

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make the arrangements to 
schedule the veteran to appear at a 
hearing before a Veterans Law Judge 
traveling to the RO.  The RO should 
notify the veteran of the date, time and 
place of such a hearing by letter mailed 
to his current address of record.   All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






